Exhibit 10.1
Agreement for Binding Arbitration Between
American International Group, Inc. and
Maurice R. Greenberg and Howard I. Smith
     1. The parties agree that the following claims shall be submitted
immediately to binding arbitration.
All claims of American International Group, Inc. (“AIG”) against Maurice R.
Greenberg (“Greenberg”) and Howard I. Smith (“Smith”) in American International
Group, Inc. Consolidated Derivative Litigation, Civil Action No. 769-VCS (Del.
Ch.) (“the Delaware Derivative Action”); all claims of AIG against Greenberg and
Smith in In re American International Group, Inc. Derivative Litigation, Master
File No. 04 Civ. 8406 (DLC) (“the New York Derivative Action”); and all claims
of Greenberg and Smith against AIG for advancement or indemnification.
          The parties do not purport to include in the arbitration any claims
currently being prosecuted in pending cases by AIG shareholders against
Greenberg and/or Smith.
     2. The parties will consider whether to arbitrate: (1) AIG’s claims against
Starr International Company, Inc. (“SICO”) in Starr International Company, Inc.
v. American International Group, Inc., No. 05 Civ. 6283 (JSR) (S.D.N.Y.) (the
“federal SICO case”), and against Greenberg, Smith and the other defendants in
American International Group, Inc. v. Greenberg et al., N.Y. Sup. Ct., Index
No. 600885/08 (Ramos, J.) (the “state SICO case”), after final decision on any
appeals in the federal SICO case; (2) Greenberg’s and related entities’
subprime-related claims against AIG (Greenberg v. American International Group,
Inc., 09 Civ. 1885 (LTS) (S.D.N.Y.); Starr Foundation v. American International
Group, Inc., N.Y. Sup. Ct., Index No. 601380/08; and Starr International
Company, Inc. v. American International Group, Inc., No. 4021-09 (Juzgado 16 del
Primer Circuito Judicial de Panamá) (collectively, the “subprime cases”)) after
final decisions have been rendered on defendants’ motions to dismiss those
actions; and (3) any other claims by or between the parties, their agents, and
affiliates if and when they arise. In the meantime, the parties agree to
immediately stay all other proceedings in the state SICO case and the subprime
cases with regard to all defendants in those cases. The parties also agree,
where necessary, to submit stipulations to effectuate such stays as soon as
practicable.
     3. The arbitration will be determined by a single arbitrator (the
“Arbitrator”), who shall be agreed to by the parties as set forth in this
paragraph. By September 15, 2009, each party will propose an initial list of
five (5) individual’s





--------------------------------------------------------------------------------



 



names, together with their addresses and professional affiliations. The proposed
individuals must be impartial and unbiased and have no significant current or
former financial, business or personal relationship with any party, and must
have substantial experience with arbitration and with shareholder class and
derivative actions concerning accounting issues. The parties shall negotiate in
good faith until September 30, 2009, to select an individual from one of the
parties’ lists. If no arbitrator is selected from the initial lists, the parties
agree that JAMS will appoint an arbitrator meeting the qualifications set out in
this paragraph.
     4. The arbitration shall take place in New York City and, except as set out
by this Agreement, or ordered by the Arbitrator, shall be conducted pursuant to
the American Arbitration Association’s Procedures for Large, Complex Commercial
Disputes (“AAA Rules”).
     5. The arbitration shall be commenced forthwith. Accordingly, the
preliminary hearing pursuant to Rule L-3 of the AAA Rules shall be held no later
than October 15, 2009. The arbitration shall be concluded no later than
March 31, 2010.
     6. The parties desire that the arbitration be conducted in a fair and
efficient manner, and the Arbitrator shall have full and final authority to
resolve all issues regarding the arbitration, including the scope and conduct of
discovery and the scope and conduct of the hearing, and shall have full
discretion in fashioning appropriate relief.
     7. All of the Arbitrator’s decisions on all matters shall be final, binding
and not appealable by any party in any manner whatsoever, unless and to the
extent the Arbitrator rules on an issue not submitted to arbitration pursuant to
paragraph 1 above, or in a manner that violates this Agreement. The parties
agree that any order by the Arbitrator may be enforced in any court having
jurisdiction over the matter.
     8. The Arbitrator’s rulings shall identify the issues being decided and
state the relief awarded, if any. The Arbitrator shall not issue any ruling, or
any other writing, that contains any findings of fact or conclusions of law, or
any other analyses or reasoning.
     9. The only documents or other information concerning the arbitration that
shall be made public is the arbitrator’s final ruling and award. Other than
disclosing the existence of the arbitration in a joint press release subject to
mutual approval of the parties, the parties will not issue, or cause to be
issued, any public statements, or statements to any third parties, regarding the
arbitration or its subject matter, unless the party is advised by counsel that
such disclosure is required to comply with state or federal law or is required
to enforce an order issued by the Arbitrator. The parties also will not share
any documents or other information produced or generated in the arbitration with
any third party, other than lawyers, accountants, or other persons who

-2-



--------------------------------------------------------------------------------



 



require such information to perform their regular duties for that party.
Notwithstanding the above, AIG may disclose documents or other information
concerning the arbitration to representatives of the Federal Reserve Bank of New
York, the Federal Reserve Board, the U.S. Department of the Treasury, and the
Trustees of the AIG Credit Facility Trust.
     10. Nothing in this agreement precludes the parties from engaging in
settlement discussions at any time, either on their own or with the assistance
of a third party mediator, and the parties agree that they will meet to discuss
settlement prior to the preliminary hearing.
DATED: August 31, 2009

         
/s/ David Boies
  /s/ Daniel J. Kramer    
 
       
David Boies
  Daniel J. Kramer    
Boies, Schiller & Flexner LLP
  Paul, Weiss, Rifkind, Wharton & Garrison LLP    
333 Main Street
  1285 Avenue of the Americas    
Armonk, New York 10504
  New York, New York 10019    
On behalf of Maurice R. Greenberg
  On behalf of American International Group, Inc.    
 
       
/s/ Vincent A. Sama
       
 
       
Vincent A. Sama
       
Winston & Strawn LLP
       
200 Park Avenue
       
New York, New York 10166
       
On behalf of Howard I. Smith
       

-3-